Citation Nr: 0206519	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  00-16 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than December 3, 
1999, for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1959 to 
January 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which in relevant part, granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
effective December 3, 1999.  The veteran disagreed with the 
effective date of the grant of service connection and 
subsequently perfected this appeal.

A hearing before the undersigned was held in February 2002.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claim.

2. On January 18, 1961, the veteran filed a claim for 
compensation for poor hearing in his left ear and a 
constant ringing.  The veteran was honorably discharged on 
January 19, 1961.

3. In May 1961, the RO denied the veteran's claim of 
entitlement to service connection for hearing loss, but 
did not address the issue of service connection for 
tinnitus.  In December 1999, the veteran refiled for 
service connection for tinnitus.  In March 2000, the RO 
granted service connection for tinnitus and assigned a 10 
percent evaluation, effective December 3, 1999. 

4. The veteran's claim of entitlement to service connection 
for tinnitus has been pending since January 1961 and the 
effective date for the grant of service connection should 
coincide with the January 1961 application for benefits.

CONCLUSION OF LAW

The criteria for an effective date of January 20, 1961 for 
service connection for tinnitus have been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.160, 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see 66 Fed. 
Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the July 2000 
statement of the case (SOC) of the rules and regulations 
pertaining to service connection and effective dates.  The 
Board concludes that this discussion adequately informed the 
veteran of the evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claim for an earlier effective date, the 
veteran has not identified additional evidence which needs to 
be obtained.  Further, the veteran was given an opportunity 
to present evidence at a travel board hearing in February 
2002.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

Service records indicate the veteran's military occupational 
specialty (MOS) was light weapons infantry.  Examination for 
separation in November 1960 noted deafness, cause unknown.  
Service medical records are negative for complaints and/or a 
diagnosis of tinnitus.  

On January 18, 1961, the veteran completed a VA Form 8-526e, 
Application for Compensation or Pension (for use only at time 
of separation from service).  He described the nature of his 
disabilities as "hearing left ear poor a constent (sic) 
ringing."  The veteran underwent a VA examination in March 
1961.  The veteran stated that he had a constant ringing in 
his left ear and a loss of hearing.  Diagnosis was deafness, 
high tone only, both ears.

A May 1961 rating decision denied service connection for loss 
of hearing, left ear.  The accompanying May 1961 notice 
letter informed the veteran that service connection had not 
been established for the condition which he claimed and that 
it was necessary to disallow his claim for deafness as this 
condition was not found on his last examination.

Records from Massachusetts General Hospital dated in January 
1986 note tinnitus, both ears.

In December 1999, the veteran refiled a claim for loss of 
hearing in his left ear and ringing in both ears.  In 
February 2000, the veteran underwent a VA audiology 
examination which revealed bilateral high frequency 
sensorineural hearing loss.  The veteran described constant 
tinnitus since machine gun fire during service.  The examiner 
noted that the most likely etiology of the veteran's tinnitus 
was military noise exposure.

In March 2000, the RO granted service connection for tinnitus 
and assigned a 10 percent evaluation, effective December 3, 
1999.
 
The veteran presented testimony at a travel board hearing in 
February 2002.  The veteran contends that he had ringing in 
the ears at discharge from service and that he filed an 
application at discharge to try to get some compensation.  At 
the time he filed his claim in 1961, the veteran was not 
familiar with the word "tinnitus."  The veteran asserts 
that service connection should have been granted in 1961. 

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).

The effective date of an award based on an original claim for 
disability compensation shall be the day following separation 
from active service or date entitlement arose, if the claim 
is received within one year after separation from service; 
otherwise, the effective date of the award will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2001).

Based on the evidence of record, it appears that the veteran 
filed a claim for tinnitus (described as ringing in the ear) 
at separation from service.  A "pending claim" is an 
application, formal or informal, which has not been finally 
adjudicated.  38 C.F.R. § 3.160(c) (2001).  A "finally 
adjudicated claim" is an application which has been allowed 
or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of 1 year after 
the date of notice of an award or disallowance, or by denial 
on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d) (2001).  

Upon review of the May 1961 rating decision, it does not 
appear that the veteran's claim for tinnitus was adjudicated 
and the veteran was not notified that any claim for tinnitus 
was denied.  As such, the veteran never had an opportunity to 
appeal any adverse decision regarding his claim for service 
connection for tinnitus.  Accordingly, the Board finds that 
the May 1961 tinnitus claim was not finally adjudicated and 
therefore, was still pending at the time of the March 2000 
decision. 

Since the January 1961 claim for service connection for 
tinnitus was pending at the time of the March 2000 decision, 
the effective date for service connection should be the day 
following separation from service.  See 38 C.F.R. § 3.400 
(2001).  Notwithstanding, the Board is not inclined to decide 
what rating is warranted for the period prior to December 
1999 since that determination has not been addressed by the 
RO in the first instance.  The Board also does not infer or 
suggest that any particular rating is warranted for the 
entire period.  The Board notes, however, that in determining 
retroactive ratings, the determination of the date from which 
an award is effective, and the amount of the award to which a 
veteran is entitled, are distinct issues, involving separate 
inquiries.  Meeks v. West, 216 F.3d 1363, 1366-67 (Fed. Cir. 
2000).  






ORDER

Entitlement to an effective date of January 20, 1961, for 
service connection for tinnitus is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

